Citation Nr: 1438931	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  09-02 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial increased disability rating in excess of 10 percent for service-connected chronic migraine and tension-type headaches prior to January 14, 2009, and in excess of 30 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to March 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, D.C.

In December 2011, the Veteran and his spouse testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

During his hearing, the Veteran testified that he was self-employed as a funeral director, his service-connected migraine headaches impacted his ability to work, and the only reason he was employable is because he owned his own business.  Where, as here, a claimant raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board has therefore added a TDIU claim to the issues on appeal.  Further development is needed to properly adjudicate the TDIU claim.

The issue of an increased rating for service-connected chronic migraine and tension-type headaches was last before the Board in April 2012, at which time it was remanded for further development.  

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service connection for the Veteran's migraine headaches was awarded as due to an in-service head injury in which he was struck with the butt of a rifle.  His disability is currently evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100, pertaining to migraine headaches.  Given the nature of the Veteran's in-service head injury, DC 8045, pertaining to residuals of traumatic brain injury, is also potentially applicable to the Veteran's claim.  However, the Board was unable to determine on the record whether the Veteran in fact suffered a traumatic brain injury in service.  As such, the issue was remanded for a VA examination to determine whether the Veteran suffered an in-service traumatic brain injury and, if so, the severity of the current residuals.

The Veteran underwent a VA examination in April 2012; however, the VA examiner did not adequately address the question of whether the Veteran had suffered a traumatic brain injury in service.  The examiner noted that the Veteran's headaches were the result of "head trauma," but did not indicate whether that would equate to "traumatic brain injury" or address the Board's instruction that all pertinent symptoms be reported using the TBI Examination Guidelines.  As the April 2012 VA examination did not comply with the Board's prior remand directives, a new examination is required.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In a December 2102 statement, the Veteran asserted that the severity his headaches was discounted by the examiner and argued that his treatment records confirm they are more severe.  

In the case of a claim for TDIU, the duty to assist requires that VA obtain a medical examination which includes an opinion on what, if any, affect the Veteran's service-connected disabilities have on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1995).  Such an opinion is necessary for a determination on the merits of the claim.  See 38 C.F.R. § 3.159 (c)(4).

Since the claims file is being returned it should also be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records dated from April 2012 to the present.

2.  Then schedule the Veteran for a VA examination to ascertain the severity of his service-connected chronic migraine and tension headaches and, if applicable, the nature and severity of any residuals of traumatic brain injury.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After reviewing the record and examining the Veteran the examiner should address the following:

(a)  Is it at least as likely as not (i.e., at least 50 percent probability) that the Veteran's chronic migraine and tension-type headaches are the result of an in-service traumatic brain injury (TBI).  If answered in the affirmative, the examiner should also address the current severity of any residuals of traumatic brain injury.  All pertinent symptomatology and findings should be reported in detail utilizing the current Compensation and Pension Examination TBI Examination Guidelines.  The examiner is asked to specifically address the degree to which the service-connected TBI disability is manifested by facets of cognitive impairment including memory, attention, concentration, and executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness.

(b)  The examiner should provide an opinion as to whether the Veteran's chronic migraine and tension-type headaches have been prostrating in nature and, if so, the frequency of such prostrating attacks throughout the course of the instant appeal, dating to December 2000.  The examiner should also opine whether such attacks are or have been productive of severe economic inadaptability.  The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination regarding the claim for TDIU.  The virtual claims folder and all pertinent records should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.  

Thereafter, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not (i.e., probability of 50 percent or greater) that his service-connected disabilities (chronic migraine and tension-type headaches; paralysis of the face (cranial nerves)), either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.

4.  Then readjudicate the issues on appeal.  If any benefit sought remains denied, issue an appropriate Supplemental Statement of the Case (SSOC) and provide the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



